     Case 1:19-cv-01442-NONE-EPG Document 23 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
      JOHN JACKSON,                                         Case No. 1:19-cv-01442-NONE-EPG (PC)
11
                          Plaintiff,
12                                                          ORDER DENYING PLAINTIFF’S
              v.                                            MOTION FOR APPOINTMENT OF
13                                                          COUNSEL
      N. AKABIKE,
14                                                          (ECF No. 22)
                          Defendant.
15

16           Plaintiff, John Jackson, is proceeding pro se and in forma pauperis in this civil rights
17   action pursuant to 42 U.S.C. § 1983. On June 15, 2020, Plaintiff filed a motion for the
18   appointment of counsel. (ECF No. 22.) The Court will deny the motion.
19           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
20   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to
21   represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for

22   the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

23   circumstances the court may request the voluntary assistance of counsel pursuant to § 1915(e)(1).

24   Rand, 113 F.3d at 1525.

25           Without a reasonable method of securing and compensating counsel, the court will seek

26   volunteer counsel only in the most serious and exceptional cases. In determining whether

27   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

28   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
                                                           1
     Case 1:19-cv-01442-NONE-EPG Document 23 Filed 06/17/20 Page 2 of 2

 1   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 2          In the present case, the court does not find the required exceptional circumstances. While

 3   the Court recognizes that Plaintiff is at a disadvantage due to his pro se status, his incarceration,

 4   and his other stated limitations, including his learning disability (dyslexia), the test is not whether

 5   Plaintiff would benefit from the appointment of counsel. The test is whether exceptional

 6   circumstances exist and here they do not.

 7          Based on a review of the record, the Court does not find that Plaintiff cannot adequately

 8   articulate his claims. Rand, 113 F.3d at 1525. The case does not involve complex legal or factual

 9   issues, and Plaintiff’s use of the assistance of a jailhouse lawyers and other assistants in preparing

10   his legal filings does not make his case exceptional. Further, all documents submitted by Plaintiff,

11   “however inartfully pleaded,” will be “held to less stringent standards than formal pleadings

12   drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted). And, to the

13   extent Plaintiff requires additional time to research, read, write, and otherwise prepare his court
     filings as a result of his learning disability, he may request that additional time by filing a motion
14
     with the Court.
15
            Finally, at this early stage in the proceedings, the court cannot make a determination that
16
     Plaintiff is likely to succeed on the merits.
17
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of
18
     counsel (ECF No. 22) is DENIED without prejudice.
19

20
     IT IS SO ORDERED.
21

22      Dated:     June 17, 2020                                 /s/
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
